 Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 1 of 32 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 FRANCINE EMMINO,

                       Plaintiff,
                                                  Case No.
                       v.
                                                  COMPLAINT

 KONINKLIJKE PHILIPS N.V.; PHILIPS                DEMAND FOR JURY TRIAL
 NORTH AMERICA LLC; and PHILIPS RS
 NORTH AMERICA LLC,

                       Defendants.


       Plaintiff FRANCINE EMMINO (“Plaintiff” or “Plaintiff Emmino”), for her complaint

against Defendants Koninklijke Philips N.V. (“Royal Philips”), Philips North America LLC

(“Philips NA”), and Philips RS North America LLC (“Philips RS”) (collectively, Royal Philips,

Philips NA, and Philips RS are “Philips” or the “Defendants”), alleges the following based on (a)

personal knowledge, (b) the investigation of counsel, and (c) information and belief, as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action for injuries caused on her as a user of Continuous

Positive Airway Pressure (CPAP) and Bi-Level Positive Airway Pressure (Bi-Level PAP) devices

and mechanical ventilators manufactured by Philips, which contain polyester-based polyurethane

sound abatement foam (“PE-PUR Foam”).

       2.      On April 26, 2021, Philips made a public announcement disclosing it had

determined there were risks that the PE-PUR Foam used in certain CPAP, Bi-Level PAP, and

mechanical ventilator devices it manufactured may degrade or off-gas under certain circumstances.

       3.      On June 14, 2021, Royal Philips issued a recall in the United States of its CPAP,

Bi-Level PAP, and mechanical ventilator devices containing PE-PUR Foam, because Philips had
    Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 2 of 32 PageID 2




determined that (a) the PE-PUR Foam was at risk for degradation into particles that may enter the

devices’ pathway and be ingested or inhaled by users, and (b) the PE-PUR Foam may off-gas

certain chemicals during operation.1 Philips further disclosed in its Recall Notice that “these issues

can result in serious injury which can be life-threatening, cause permanent impairment, and/or

require medical intervention to preclude permanent impairment.”2

          4.      Philips has disclosed that the absence of visible particles in the devices does not

mean that PE-PUR Foam breakdown has not already begun. Philips reported that lab analysis of

the degraded foam reveals the presence of harmful chemicals, including: Toluene Diamine

(“TDA”), Toluene Diisocyanate (“TDI”), and Diethylene Glycol (“DEG”).3

          5.      Prior to issuing the Recall Notice, Philips received complaints regarding the

presence of black debris/particles within the airpath circuit of its devices (extending from the

device outlet, humidifier, tubing, and mask). Philips also received reports of headaches, upper

airway irritation, cough, chest pressure and sinus infection from users of these devices.

          6.      In its Recall Notice, Philips disclosed that the potential risks of particulate exposure

to users of these devices include: irritation (skin, eye, and respiratory tract), inflammatory

response, headache, asthma, adverse effects to other organs (e.g., kidneys and liver) and toxic

carcinogenic affects. The potential risks of chemical exposure due to off-gassing of PE-PUR Foam

in these devices include: headache/dizziness, irritation (eyes, nose, respiratory tract, skin),

hypersensitivity, nausea/vomiting, toxic and carcinogenic effects.




1
    See Philips Recall Notice attached hereto as Exhibit “A.”
2
    Id.
3
  Philips Sleep and Respiratory Care Update; Clinical information for physicians,
https://www.philips.com/c-dam/b2bhc/master/landing-pages/src/update/documents/philips-recall-clinical-
information-for-physicians-and-providers.pdf (accessed June 27, 2021).

                                                      2
 Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 3 of 32 PageID 3




        7.     Philips recommended that patients using the recalled CPAP and Bi-Level PAP

devices immediately discontinue using their devices and that patients using the recalled ventilators

for life-sustaining therapy consult with their physicians regarding alternative ventilator options.

        8.     On or about 2018, Plaintiff Emmino purchased a Philips DreamStation Auto CPAP

device, which she used nightly from the date of purchase until June 26, 2021.

        9.     On or about January 2020, a suspicious nodule was discovered in Plaintiff’s left

lung.

        10.    Subsequently, this nodule was confirmed to be malignant, and Plaintiff received a

lung cancer diagnosis.

        11.    On April 28, 2020, Plaintiff underwent surgery to remove this cancerous nodule

from her left lung.

        12.    Plaintiff Francine Emmino has now incurred substantial expenses for her medical

care and to replace the devices. In addition, Plaintiff Emmino has experienced chest tightness and

respiratory irritants during her use of the Philips’ CPAP machines. Since being notified of the

recall, Plaintiff has experienced anxiety concerning the serious health risks she is facing from

possible exposure to off-gassed or degraded PE-PUR Foam in the Recalled machines, including

the Dreamstation Auto CPAP used by Plaintiff.

        13.    Plaintiff Emmino seeks to recover damages based on, inter alia, Philips’ breach of

express warranty, breach of implied warranties, misrepresentations, omissions, and breaches of

state consumer protection laws in connection with its manufacture, marketing and sales of devices

containing PE-PUR Foam.

                                            PARTIES

        14.    Plaintiff FRANCINE EMMINO is a citizen of the State of Florida.



                                                 3
    Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 4 of 32 PageID 4




         15.   Defendant Royal Philips is a Dutch multinational corporation with its principal

place of business located in Amsterdam, Netherlands. Royal Philips is the parent company of the

Philips Group of healthcare technology businesses, including Connected Care businesses focusing

on Sleep & Respiratory Care. Royal Philips holds directly or indirectly 100% of its subsidiaries

Philips NA and Philips RS.4 Upon information and belief, Royal Philips controls Philips NA and

Philips RS in the manufacturing, selling, distributing, and supplying of the recalled CPAP, Bi-

Level PAP, and mechanical ventilator devices.5

         16.   Defendant Philips NA is a Delaware corporation with its principal place of business

located at 222 Jacobs Street, Floor 3, Cambridge, Massachusetts 02141. Philips NA is a wholly-

owned subsidiary of Royal Philips.

         17.   Defendant Philips RS is a Delaware corporation with its principal place of business

located at 6501 Living Place, Pittsburgh, Pennsylvania 15206. Philips RS is a wholly-owned

subsidiary of Royal Philips. Philips RS was formerly operated under the business name

Respironics, Inc. (“Respironics”). Royal Philips acquired Respironics in 2008.6

                                JURISDICTION AND VENUE

         18.   Jurisdiction of this Court is based on Diversity of Citizenship and the amount in

controversy is well in excess of the jurisdictional limit of $75,000.00. 28 U.S.C. Section

1332(a)(1).



4
 Philips 2020 annual filing with the SEC, fn. 8,
https://www.sec.gov/Archives/edgar/data/313216/000031321621000008/phg-exhibit8.htm (accessed June
30, 2021).
5
  Philips 2020 annual filing with the SEC,
https://www.sec.gov/ix?doc=/Archives/edgar/data/0000313216/000031321621000008/phg-20201231.htm
(accessed June 30, 2021).
6
 Philips announces completion of tender offer to acquire Respironics, WEB WIRE,
https://www.webwire.com/ViewPressRel.asp?aId=61199 (accessed June 27, 2021).

                                                 4
 Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 5 of 32 PageID 5




        19.     Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b) and (c) and

18 U.S.C. § 1965, because Defendants transact business in this District, a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this District; because the Plaintiff

resides in this District.

        20.     The Court has personal jurisdiction over the Defendants because Defendants

conduct substantial business in this District, and the events giving rise to Plaintiff’s claims arise

out of and relate to Defendants’ contacts with this District. Defendants Philips RS and Philips NA

are controlled by their parent Royal Philips. Defendants’ affiliations with this District are so

continuous and systematic as to render them essentially at home in the forum State. Further,

Defendants have transacted business, maintained substantial contacts, purposefully targeted

consumers and medical professionals for sales of its devices and/or committed overt acts in

furtherance of the unlawful acts alleged in this Complaint in this District, as well as throughout

the United States. The unlawful acts of Defendants have been directed at, targeted, and have had

the effect of causing injury to persons residing in, located in, or doing business in this District, as

well as throughout the United States.

                                   FACTUAL BACKGROUND

        I.      Continuous Positive Airway Pressure Therapy

        21.     Continuous Positive Airway Pressure (“CPAP”) therapy is a common nonsurgical

treatment primarily used to treat sleep apnea. CPAP therapy typically involves the use of a hose

and a nasal or facemask device that delivers constant and steady air pressure to an individual’s

throat to help individuals breathe.

        22.     Sleep apnea is a common sleep disorder characterized by repeated interruptions in

breathing throughout an individual’s sleep cycle. These interruptions, called “apneas,” are caused



                                                  5
 Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 6 of 32 PageID 6




when the soft tissue in an individual’s airway collapses. The airway collapse prevents oxygen from

reaching the individual’s lungs which can cause a buildup of carbon dioxide. If the individual’s

brain senses the buildup of carbon dioxide, it will briefly rouse the individual from sleep so that

the individual’s airway can reopen. Often these interruptions are so brief that the individual will

not remember. Despite the brevity of the interruptions, the sleep cycle disruption caused by sleep

apnea can dramatically impact a person’s lifestyle, including negatively impacting energy, mental

performance, and long-term health. CPAP therapy helps treat sleep apnea by preventing the

person’s airway from collapsing while breathing during sleep cycles, which can help prevent

interruptions in breathing.

       II.     Bi-Level Positive Airway Pressure Therapy

       23.     Bi-Level Positive Airway Pressure (“BiPAP”) therapy is a common alternative to

CPAP therapy for treating sleep apnea. Similar to CPAP therapy, BiPAP therapy is nonsurgical

and involves the use of a nasal or facemask device to maintain air pressure in an individual’s

airway. BiPAP therapy is distinguishable from CPAP therapy, however, because Bi-Level PAP

devices deliver two alternating levels—inspiratory and expiratory—of pressurized air into a

person’s airway, rather than the single continuous level of pressurized air delivered by a CPAP

device. The inspiratory positive airway pressure assists a person as a breath is taken in. Conversely,

the expiratory positive airway pressure is applied to allow a person to comfortably breathe out. Bi-

Level PAP devices deliver one level of pressurize air (the inspiratory positive level) to assist as a

person inhales, and another level (the expiratory level) as a person exhales.

       III.    Mechanical Ventilation

       24.     Mechanical ventilation is a treatment to help a person breathe when they find it

difficult or are unable to breathe on their own. A mechanical ventilator pushes airflow into the



                                                  6
 Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 7 of 32 PageID 7




patient’s lungs to help them breathe. Mechanical ventilation may be invasive ventilation with a

tube inserted into the patient’s airway, performed in the intensive care unit in the hospital or a

long-term institutional setting. Non-invasive ventilation can be used at home by people with

respiratory difficulties.

                                SUBSTANTIVE ALLEGATIONS

          25.    Philips developed, marketed, and sold a variety of CPAP and Bi-Level PAP

respirator devices and mechanical ventilators under its “Sleep & Respiratory Care” segment of its

business designed to assist individuals with a number of sleep, breathing, and respiratory

conditions, including obstructive sleep apnea, central sleep apnea, complex sleep apnea syndrome,

and Chronic Obstructive Pulmonary Disease (COPD), as well as to assist those individuals

requiring invasive and non-invasive ventilators for acute and sub-acute hospital environments.

Philips’ CPAP and Bi-Level PAP respirator devices and its mechanical ventilators typically cost

several hundred, if not thousands of dollars. Philips has sold millions of these devices in the United

States.

          III.   Philips Sleep & Respiratory Care Devices Endangered Users

          26.    On April 26, 2021, in its Quarterly Report for Q1 2021, Philips disclosed for the

first time, under a section entitled “Regulatory Update,” that device user reports had led to a

discovery that the type of PE-PUR Foam Philips used to minimize noise in several CPAP and Bi-

Level PAP respirators and mechanical ventilators posed health risks to its users. Specifically,

Philips disclosed that “the [PE-PUR] foam may degrade under certain circumstances, influenced




                                                  7
    Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 8 of 32 PageID 8




by factors including use of unapproved cleaning methods, such as ozone[], and certain

environmental conditions involving high humidity and temperature.”7

          27.   Seven weeks later, on June 14, 2021, Philips announced a recall of numerous

models of CPAP and Bi-Level PAP devices, as well as a variety of its mechanical ventilators “to

address identified potential health risks related to the polyester-based polyurethane (PE-PUR)

sound abatement foam component in these devices.”8 Specifically, Philip announced that it had

determined that the “PE-PUR foam may degrade into particles which may enter the device’s air

pathway and be ingested or inhaled by the user, and the foam may off-gas certain chemicals.”9 In

total, Philips announced that “[b]etween 3 million and 4 million” devices are targeted in the

recall.10




7
  First Quarter Results, PHILIPS (Apr. 26, 2021),
https://www.results.philips.com/publications/q121/downloads/pdf/en/philips-first-quarter-results-2021-
report.pdf (accessed June 27, 2021).
8
  Philips issues recall notification* to mitigate potential health risks related to the sound abatement foam
component in certain sleep and respiratory care devices, PHILIPS (June 14, 2021),
https://www.philips.com/a-w/about/news/archive/standard/news/press/2021/20210614-philips-issues-
recall-notification-to-mitigate-potential-health-risks-related-to-the-sound-abatement-foam-component-in-
certain-sleep-and-respiratory-care-devices.html (accessed June 27, 2021).
9
    Id.
10
  Associated Press, Philips recalls ventilators, sleep apnea machines due to health risks, NBC NEWS,
https://www.nbcnews.com/business/consumer/philips-recalls-ventilators-sleep-apnea-machines-due-
health-risks-n1270725 (accessed June 27, 2021).

                                                     8
 Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 9 of 32 PageID 9




           28.      The list of the devices recalled by Philips (the “Recalled Devices” or “Recalled

Mahchines”) include:

                              Philips CPAP and Bi-Level PAP Devices
                        Manufactured Before April 26, 2021 Subject to Recall11
                 Device Name/Model Type                               Type

     E30 (Emergency Use Authorization)                   Continuous Ventilator, Minimum Ventilatory
                                                         Support, Facility Use
     DreamStation ASV
     DreamStation ST, AVAPS
     SystemOne ASV4                                      Continuous Ventilator, Non-life Supporting
     C Series ASV
     C Series S/T and AVAPS
     OmniLab Advanced Plus
     SystemOne (Q Series)
     DreamStation
     DreamStation GO                                     Non-continuous Ventilator
     Dorma 400
     Dorma 500
     REMStar SE Auto


                               Philips Mechanical Respirator Devices
                        Manufactured Before April 26, 2021 Subject to Recall12
                 Device Name/Model Type                               Type

     Trilogy 100 Ventilator
     Trilogy 200 Ventilator                              Continuous Ventilator
     Garbin Plus, Aeris, LifeVentVentilator
     A-Series BiPAP Hybrid A30                           Continuous Ventilator, Minimum Ventilatory
     Philips A-Series BiPAP V30 Auto                     Support, Facility Use

     Philips A-Series BiPAP A40                          Continuous Ventilator, Non-life Supporting
     Philips A-Series BiPAP A30

11
  Recall Notice (Exhibit “A” hereto); see also Medical Device recall notification (U.S. only) / field safety
notice (International Markets), PHILIPS RESPIRONICS (June 14, 2021),
https://www.usa.philips.com/healthcare/e/sleep/communications/src-update#section_2 (accessed June 27,
2021); Royal Philips Update on the recall notification, https://www.philips.com/a-
w/about/news/archive/standard/news/press/2021/20210614-philips-issues-recall-notification-to-mitigate-
potential-health-risks-related-to-the-sound-abatement-foam-component-in-certain-sleep-and-respiratory-
care-devices.html (accessed June 27, 2021).
12
     Id.

                                                     9
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 10 of 32 PageID 10




           29.     According to Philips, the PE-PUR Foam used in Recalled Devices puts users at risk

of suffering from: “[i]rritation (skin, eye, and respiratory tract), inflammatory response, headache,

asthma, adverse effects to other organs (e.g. kidneys and liver) and toxic carcinogenic affects.”13

           30.     Philips reported to physicians that PE-PUR Foam particles “may cause irritation

and airway inflammation, and this may be particularly important for patients with underlying lung

diseases or reduced cardiopulmonary reserve.”14

           31.     Further, Philips reported that “based on lab testing and evaluations, it may be

possible that these potential health risks could result in a wide range of potential patient impact,

from transient potential injuries, symptoms and complications, as well as possibly serious injury

which can be life-threatening or cause permanent impairment, or require medical intervention to

preclude permanent impairment.”15

           32.     Philips announced that it has received reports of specific complaints from users of

Recalled Devices who suffered from “headache[s], upper airway irritation, cough, chest pressure

and sinus infection.”16

           IV.     The Health Risks Associated with Use of the Recalled Devices Renders Them
                   Worthless

           33.     As a result of the health risks associated with the use of the Recalled Devices,

together with Defendants’ concealment of these risks from the date they were first reported to




13
     Id.
14
  Philips Sleep and Respiratory Care Update – Clinical information for physicians, June 14, 2021,
philips-recall-clinical-information-for-physicians-and-providers.pdf (accessed June 27, 2021).
15
     Id.
16
     Recall Notice (Exhibit A hereto).

                                                   10
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 11 of 32 PageID 11




Defendants or discovered by Defendants through April 26, 2021, the Recalled Devices have been

rendered completely worthless or, at the very least, have been substantially diminished in value.

           34.       The information described above, including the now-known health risks of Philips

CPAP devices, Bi-Level PAP devices and mechanical ventilators, the recall, and the medical

warnings and advice issued by Philips, have rendered the Recalled Devices worthless to patients

with sleep apnea and respiratory conditions. Individuals not using life-supporting ventilators must

immediately discontinue their user of the Recalled Devices or face serious health risks as grave as

organ failure or cancer. If they choose to discontinue use of the Recalled Devices they must pay

for another expensive device in order to receive effective treatment for their sleep apnea and/or

respiratory conditions. Individuals using life-supporting ventilators must seek an alternative

treatment before discontinuing use of the Recalled Device.

           35.       Recognizing this, Philips issued the following advice to patients using any of the

Recalled Devices:

                 •   “For patients using BiLevel PAP and CPAP devices: Discontinue use of affected
                     units and consult with physicians to determine the benefits of continuing therapy
                     and potential risks.”17

                 •   “For patients using life-sustaining mechanical ventilator devices: DO NOT
                     discontinue or alter prescribed therapy, without consulting physicians to
                     determine appropriate next steps.”18

           36.       As a result of the above, Plaintiff will have to undertake considerable expense

replacing the Recalled Device.

           V.        Philips Unreasonably Delayed its Recall



17
  Medical Device recall notification (U.S. only) / field safety notice (International Markets), PHILIPS
RESPIRONICS (June 14, 2021), https://www.usa.philips.com/healthcare/e/sleep/communications/src-
update#section_2 (accessed June 27, 2021) (Questions and answers) (emphasis in original).
18
     Id.

                                                     11
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 12 of 32 PageID 12




          37.     At no time prior to its Regulatory Update on April 26, 2021, did Philips disclose to

purchasers or users of the Recalled Devices that the PE-PUR Foam contained therein may off-gas

or degrade upon use. Similarly, prior to the Update, Philips did not disclose any health risks

associated with use of the Recalled Devices.

          38.     Defendants have not disclosed when they first discovered or received reports from

users of their Sleep & Respiratory Care devices “regarding the presence of black debris/particles

within the airpath circuit (extending from the device outlet, humidifier, tubing, and mask).”19

          39.     At a minimum, as a result of user reports, Defendants were aware of the off-gassing

and degradation of the PE-PUR Foam used in the Recalled Devices at some point prior to the

recall, yet continued to manufacture and sell the Recalled Devices with such awareness. During

this period, Defendants unreasonably and unjustly profited from the manufacture and sale of the

Recalled Devices and unreasonably put users of the Recalled Devices at risk of development of

serious adverse health effects, including organ failure and cancer.

          VI.     Plaintiff FRANCINE EMMINO

          40.     Plaintiff FRANCINE EMMINO is a resident and citizen of Pasco County, Florida.

          41.     Plaintiff Emmino purchased a Recalled Device, a Philips DreamStation Auto CPAP

device, prior to June 14, 2021.

          42.     The manuals accompanying Plaintiff Emmino’s DreamStation Auto CPAP devices

did not contain any language or warnings of health risks associated with use of the device,

including irritation (skin, eye, and respiratory tract), inflammatory response, headache, asthma,

adverse effects to other organs (e.g., kidneys and liver) and toxic carcinogenic effects. Had




19
     Recall Notice (Exhibit “A” hereto).

                                                   12
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 13 of 32 PageID 13




Defendants informed Plaintiff of these risks, she would not have purchased or used the Recalled

Device.

          43.   Without knowing of the health risks associated with use of the Recalled Device,

Plaintiff Emmino used her Recalled Device regularly to treat sleep apnea until learning on June

26, 2021, that the devices were recalled.

          44.   As a result of the health risks associated with continued use of the DreamStation

Auto CPAP device, Plaintiff Emmino was diagnosed with lung cancer.

                                  TOLLING AND ESTOPPEL

          I.    DISCOVERY RULE TOLLING

          45.   Plaintiff had no way of knowing about Philips’ conduct with respect to the health

risks associated with the use of the Recalled Device.

          46.   Plaintiff, through the exercise of reasonable care, could not have discovered the

conduct by Philips alleged herein. Further, Plaintiff did not discover and did not know of facts that

would have caused a reasonable person to suspect that Philips was engaged in the conduct alleged

herein.

          47.   For these, reasons, all applicable statutes of limitation have been tolled by the

discovery rule with respect to claims asserted by Plaintiff.

          II.   FRAUDULENT CONCEALMENT TOLLING

          48.   By failing to provide immediate notice of the adverse health effects associated with

continued use of the Recalled Device, Philips concealed its conduct and the existence of the claims

asserted herein from Plaintiff.

          49.   Upon information and belief, Philips intended its acts to conceal the facts and

claims from Plaintiff. Plaintiff was unaware of the facts alleged herein without any fault or lack of



                                                 13
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 14 of 32 PageID 14




diligence on her part and could not have reasonably discovered Defendants’ conduct. For this

reason, any statute of limitations that otherwise may apply to the claims of Plaintiff should be

tolled.

                                         CLAIMS FOR RELIEF

                                    FIRST CAUSE OF ACTION
                                            NEGLIGENCE
          50.      Defendants had a duty to individuals, including the Plaintiff, to use reasonable care

in designing, manufacturing, marketing, labeling, packaging and selling the recalled machines,

including the Dreamstation Auto CPAP machine.

          51.      Defendants were negligent in failing to use reasonable care as described herein in

designing and manufacturing, the recalled machines, as well as the Dreamstation Auto CPAP

machine that Plaintiff purchased and used. Defendants breached their aforementioned duty by:

                a. Failing to design the recalled machines, as well as the Dreamstation Auto CPAP
                   machine so as to avoid an unreasonable and increased risk of harm of cancer
                   and other injuries in users;

                b. Including in the design of the recalled machines, as well as the Dreamstation Auto
                   CPAP machine, flawed polyurethane PE-PUR sound abatement foam that could
                   break down, flake off and/or chemicalize and infiltrate the device’s air pathway
                   while the user is sleeping, exposing them to increased and unnecessary risk of
                   cancer, including lung cancer, as well as other injuries;


                c. Manufacturing certain Philips machines, including the recalled machines and the
                   Dreamstation Auto CPAP machine with a specific lot and/or lots of flawed
                   polyurethane PE-PUR sound abatement foam that could break down, flake off
                   and/or chemicalize and infiltrate the device’s air pathway while the user is sleeping,
                   exposing them to increased and unnecessary risk of cancer, including lung cancer,
                   as well as other injuries;


                d. Otherwise negligently or carelessly designing, manufacturing, marketing, labeling,
                   packaging and/or selling the Dreamstation Auto CPAP machine.




                                                     14
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 15 of 32 PageID 15




       52.      Defendant also negligently failed to warn or instruct the Plaintiff in the

following manners:

             a. the recalled machines, including the Dreamstation Auto CPAP machine’s flawed
                polyurethane PE-PUR sound abatement foam propensities to break down, flake off
                and/or chemicalize and infiltrate the device’s air pathway while the user is
                sleeping, exposing them to increased and unnecessary risk of cancer, including
                lung cancer, as well as other injuries;

             b. the recalled machines, including the Dreamstation Auto CPAP machine’s
                polyurethane PE-PUR sound abatement foam propensities to degradation,
                fragmentation and/or chemicalization;

             c. the rate and manner in which the polyurethane PE-PUR sound abatement foam
                would break down, flake off and/or chemicalize and infiltrate the device’s air
                pathway while the user is sleeping;

             d. The risk of chronic inflammation resulting from use of the recalled machines,
                including the Dreamstation Auto CPAP machine;

             e. the risk of chronic infections resulting from the recalled machines, including the
                Dreamstation Auto CPAP machine;

             f. the risk of lung, kidney, and/or rectal cancers from exposure to the foam;

             g. the need for corrective or revision surgery to adjust or remove cancerous tumors
                and/or nodules as a result of usage of the recalled machines, including the
                Dreamstation Auto CPAP machine;

             h. the severity of complications that could arise as a result of implantation of the
                recalled machines, including the Dreamstation Auto CPAP machine;


       53.      As a direct and proximate result of Defendants’ negligence, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent injury,

has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations

for medical services and expenses, lost income, and other damages.




                                                 15
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 16 of 32 PageID 16




       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

                              SECOND CAUSE OF ACTION
                          PRODUCT LIABILITY: DESIGN DEFECT

       54.      The recalled machines, including the Dreamstation Auto CPAP machine used by

Plaintiff was not reasonably safe for its intended uses and was defective as described herein

with respect to its design. As previously stated, the Dreamstation Auto CPAP machine’s design

defects include, but are not limited to:

             a. the use of polyurethane PE-PUR sound abatement foam in the recalled machines,
                including the Dreamstation Auto CPAP machine and the immune reaction that
                results from such material, causing adverse reactions and injuries;

             b. Failing to design the recalled machines, as well as the Dreamstation Auto CPAP
                machine so as to avoid an unreasonable and increased risk of harm of cancer
                and other injuries in users;

             c. Including in the design of the recalled machines, as well as the Dreamstation Auto
                CPAP machine, flawed polyurethane PE-PUR sound abatement foam that could
                break down, flake off and/or chemicalize and infiltrate the device’s air pathway
                while the user is sleeping, exposing them to increased and unnecessary risk of
                cancer, including lung cancer, as well as other injuries;

             d. Failing to use alternatively available sound abatement materials and/or foams in the
                recalled machines, as well as the Dreamstation Auto CPAP machine, such as
                plastic, silicone, or rubber, which would not break down, flake off and/or
                chemicalize and infiltrate the device’s air pathway while the user is sleeping;

             e. Otherwise negligently or carelessly designing, manufacturing, marketing, labeling,
                packaging and/or selling the recalled machines, including the Dreamstation Auto
                CPAP machine.

       55.      At all times, the use of the recalled machines, as well as Plaintiff’s use of the

Dreamstation Auto CPAP machine (and its components, such as the facemask) was at all times



                                                 16
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 17 of 32 PageID 17




foreseeable and foreseen by Defendants as it was used by Plaintiff in the manner intended by

Defendants.

        56.     The recalled machines, including the Dreamstation Auto CPAP machine used by

Plaintiff, was defective in their design in that they failed to perform as safely as a reasonable

consumer would expect when used in an intended or reasonably foreseeable manner.

        57.     The recalled machines, including the Dreamstation Auto CPAP machine used by

Plaintiff are further defective in that the risks of danger inherent in its design outweigh the benefits,

in that the gravity of danger posed by the design was great, the likelihood that such danger would

cause injury was substantial, there were feasible, safer alternative designs known to Defendants at

the time of manufacture, the financial costs of an improved design was minor and there were likely

no adverse consequences to the product, or to the user, that would result from an alternative design.

        58.     Defendants, and each of them, knew that the recalled machines, including the

Plaintiff’s Dreamstation machine, and the component parts of these CPAP machines would be

purchased and used without inspection for defects in the design of the machine or its

masks/attachments.

        59.     The recalled machines, including the Plaintiff’s Dreamstation machine, and the

component parts of these CPAP machines were defective when they left the control of each of

these Defendants.

        60.     As a direct and proximate result of the recalled machines, including Plaintiff’s

defective Dreamstation Auto CPAP machine(s) aforementioned defects as described herein, the

Plaintiff has experienced significant mental and physical pain and suffering, has sustained

permanent injury, has undergone medical treatment and will likely undergo future medical

treatment and procedures, has suffered financial or economic loss, including, but not limited to,



                                                   17
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 18 of 32 PageID 18




obligations for medical services and expenses, lost income, and other damages.

       61.     Defendants are strictly liable to the Plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling the recalled machines, including Plaintiff’s defective

Dreamstation Auto CPAP machine(s).

       62.     As a direct and proximate result of one or more of the above-stated negligent acts,

Plaintiff has suffered and will continue to suffer injury of a personal and pecuniary nature,

including pain and suffering, medical expenses, lost income, and disability.

               WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

                             THIRD CAUSE OF ACTION
                  PRODUCT LIABILITY: MANUFACTURING DEFECT

       63.     At all times, the use of the recalled machines, as well as Plaintiff’s use of the

Dreamstation Auto CPAP machine (and its components, such as the facemask) was at all times

foreseeable and foreseen by Defendants as it was used by Plaintiff in the manner intended by

Defendants.

       64.     The recalled machines, including the Dreamstation Auto CPAP machine used by

Plaintiff were defective at the time of their manufacture, development, production, testing,

inspection, endorsement, sale and distribution, and at the time they left the possession of the

Defendants, in that, and not by way of limitation, the products differed from the Defendants’

intended result and intended design and specifications, and from other ostensibly identical units

of the same product line.

       65.     Defendants, and each of them, knew or should have known of the defective nature

                                                 18
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 19 of 32 PageID 19




of the recalled machines, including the Dreamstation Auto CPAP machine used by Plaintiff,

including (among other things), that the PE-PUR foam used in the recalled machine’s component

parts was prone to flaking, chemicalization, disintegration, that it could enter the user’s airways

while they slept, and created an unreasonably high risk while in use, and would foreseeably result

in injury or death to the public, purchasers, and/or consumers.

       66.      The Defendants, and each of them, knew or should have known of the defective

nature of the recalled machines, including the Plaintiff’s Dreamstation machine, and the

component parts of these CPAP machines, including among other things, that the PE-PUR foam

used in the recalled machine’s component parts was prone to flaking, chemicalization,

disintegration, that it could enter the user’s airways while they slept, and created an unreasonably

high risk while in use, and would foreseeably result in injury or death to the public, purchasers,

and/or consumers.

       67.      Specifically, the Defendants improperly designed the recalled machines, including

the Plaintiff’s Dreamstation machine, by:

             a. Manufacturing certain Philips machines, including the recalled machines and the
                recalled machines, including the Dreamstation Auto CPAP machine with a specific
                lot and/or lots of flawed polyurethane PE-PUR sound abatement foam that could
                break down, flake off and/or chemicalize and infiltrate the device’s air pathway
                while the user is sleeping, exposing them to increased and unnecessary risk of
                cancer, including lung cancer, as well as other injuries;


       68.      As a direct and proximate result of one or more of the above-stated negligent acts,

Plaintiff has suffered and will continue to suffer injury of a personal and pecuniary nature,

including pain and suffering, medical expenses, lost income, and disability.

                WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive



                                                 19
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 20 of 32 PageID 20




damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.


                             FOURTH CAUSE OF ACTION
                        PRODUCT LIABILITY: FAILURE TO WARN

       69.      The recalled machines, including the Dreamstation Auto CPAP used by Plaintiff

were not reasonably safe for their intended uses and were defective as described herein as a

matter of law due to its lack of appropriate and necessary warnings. Specifically, Defendants

did not provide sufficient or adequate warnings including, but not limited to, the following:

             a. the recalled machines, including the Dreamstation Auto CPAP machine’s flawed
                polyurethane PE-PUR sound abatement foam propensities to break down, flake off
                and/or chemicalize and infiltrate the device’s air pathway while the user is
                sleeping, exposing them to increased and unnecessary risk of cancer, including
                lung cancer, as well as other injuries;

             b. the recalled machines, including the Dreamstation Auto CPAP machine’s
                polyurethane PE-PUR sound abatement foam propensities to degradation,
                fragmentation and/or chemicalization;

             c. the rate and manner in which the polyurethane PE-PUR sound abatement foam
                would break down, flake off and/or chemicalize and infiltrate the device’s air
                pathway while the user is sleeping;

             d. The risk of chronic inflammation resulting from use of the recalled machines,
                including the Dreamstation Auto CPAP machine;

             e. the risk of chronic infections resulting from the recalled machines, including the
                Dreamstation Auto CPAP machine;

             f. the risk of lung, kidney, and/or rectal cancers from exposure to the foam;
             g. the need for corrective or revision surgery to adjust or remove cancerous tumors
                and/or nodules as a result of usage of the recalled machines, including the
                Dreamstation Auto CPAP machine;

             h. the severity of complications that could arise as a result of implantation of the
                recalled machines, including the Dreamstation Auto CPAP machine;




                                                 20
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 21 of 32 PageID 21




      70.      As a direct and proximate result of the recalled machines, including the

Dreamstation Auto CPAP machine’s aforementioned defects as described herein, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent

injury, has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, and/or lost income, and other damages.

      71.      Defendants are strictly liable to the Plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling a defective Dreamstation Auto CPAP machine(s).

               WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                               FIFTH CAUSE OF ACTION
                            BREACH OF EXPRESS WARRANTY

       72.     Philips marketed and sold the Recalled Device into the stream of commerce with

the intent that the Recalled Device would be purchased by Plaintiff and other members of the

general public..

       73.     Philips expressly warranted, advertised, and represented to Plaintiff that the

Recalled Device was safe and appropriate for human use.

       74.     Philips made these express warranties regarding the Recalled Device’s quality and

fitness for use in writing through its website, advertisements, and marketing materials, and on the

Recalled Device’s packaging and labels. These express warranties became part of the basis of the

bargain that Plaintiff entered into upon purchasing the Recalled Device.



                                                 21
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 22 of 32 PageID 22




       75.     Philips’ advertisements, warranties, representations, and omissions regarding

health risks associated with the Recalled Device, were made in connection with the sale of the

Recalled Device to Plaintiff. Plaintiff relied on Philips’ advertisements, warranties,

representations, and omissions regarding the Recalled Device in deciding whether to purchase and

use Philips’ Recalled Device.

       76.     Philips’ the recalled machines, including the Dreamstation Auto CPAP used by

Plaintiff, do not conform to Philips’ advertisements, warranties, representations, and omissions in

that they are not safe, healthy, and appropriate for human use, and pose risks of serious injury and

disease, including organ failure and cancer.

       77.     Philips therefore breached its express warranties by placing the The recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff, into the stream of commerce

and selling it to consumers, when their use posed health risks, had dangerous effects and were

unsafe, rendering these products unfit for their intended use and purpose, and unsafe and unsuitable

for consumer use as marketed by Philips. These associated health effects substantially impair the

use, value, safety of the Recalled machines, including the Dreamstation Auto CPAP used by

Plaintiff, and rendered it worthless.

       78.     Philips was aware, or should have been aware, of the toxic or dangerous health

effects of the use of the Recalled machines, including the Dreamstation Auto CPAP used by

Plaintiff, but nowhere on the package labeling or package inserts or on Philips’ websites or other

marketing materials did Philips warn Plaintiff she was at risk of developing adverse health effects

as a result of the dangerous PE-PUR Foam used in the Recalled machines, including the

Dreamstation Auto CPAP used by Plaintiff.




                                                22
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 23 of 32 PageID 23




       79.     Instead, Philips concealed the dangerous health effects of the PE-PUR Foam used

in the Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff and

deceptively represented that these products were safe, healthy, and appropriate for use. Philips thus

utterly failed to ensure that the material representations they were making to consumers were true.

       80.     The adverse health effects associated with use of the Recalled machines, including

the Dreamstation Auto CPAP used by Plaintiff existed when they left Philips’ possession or control

and were sold to Plaintiff. The dangers associated with use of the Recalled machines, including

the Dreamstation Auto CPAP used by Plaintiff were undiscoverable by Plaintiff at the time of

purchase of the Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff.

       81.     As manufacturers, marketers, advertisers, distributors and sellers of the Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff, Philips had exclusive

knowledge and notice of the fact that the Recalled machines, including the Dreamstation Auto

CPAP used by Plaintiff did not conform to the affirmations of fact and promises.

       82.     In addition, or in the alternative, to the formation of an express contract, Philips

made each of the above-described representations and omissions to induce Plaintiff to rely on such

representations and omissions.

       83.     Philips’ affirmations of fact and promises and its omissions were material, and

Plaintiff reasonably relied upon such representations and omissions in purchasing and using the

Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff.

       84.     All conditions precedent to Philips’ liability for its breach of express warranty have

been performed by Plaintiff.

       85.     Affording Philips an opportunity to cure its breaches of written warranties would

be unnecessary and futile here. Philips was placed on reasonable notice from user reports and its



                                                 23
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 24 of 32 PageID 24




lab testing that the PE-PUR Foam in the Recalled machines, including the Dreamstation Auto

CPAP used by Plaintiff was unsafe. Philips had ample opportunity either to stop using the PE-

PUR Foam or to replace the PE-PUR Foam in the Recalled machines, including the Dreamstation

Auto CPAP used by Plaintiff to make them safe and healthy for use by Plaintiff, but failed to do

so until now.

      86.         As a direct and proximate result of the recalled machines, including the

Dreamstation Auto CPAP machine’s aforementioned defects as described herein, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent

injury, has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, and/or lost income, and other damages.

                  WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                          SIXTH CAUSE OF ACTION
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       87.        Philips are merchants engaging in the sale of goods to Plaintiff and Members of the

general public.

       88.        There was a direct sale of goods from Philips to Plaintiff, creating privity between

Plaintiff and Defendants.

       89.        At all times mentioned herein, Philips manufactured or supplied the recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff, and prior to the time the

Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff was purchased by

                                                   24
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 25 of 32 PageID 25




Plaintiff, Philips impliedly warranted to her that the Recalled machines, including the

Dreamstation Auto CPAP used by Plaintiff was of merchantable quality, fit for its ordinary use,

and conformed to the promises and affirmations of fact and omissions made on the Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff’s labels and packaging,

including that the Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff

was safe and appropriate for human use. Plaintiff relied on Philips’ promises and affirmations of

fact and omissions when she purchased and used the Recalled machines, including the

Dreamstation Auto CPAP used by Plaintiff.

       90.     Contrary to these representations and warranties, the Recalled machines, including

the Dreamstation Auto CPAP used by Plaintiff was not fit for its ordinary use and did not conform

to Philips’ affirmations of fact and promises and omissions because use of the Recalled machines,

including the Dreamstation Auto CPAP used by Plaintiff is accompanied by the risk of adverse

health effects, which does not conform to the labels and packaging of these devices.

       91.     Philips breached its implied warranties by selling a Recalled machines, including

the Dreamstation Auto CPAP used by Plaintiff that failed to conform to the promises or

affirmations of fact made on the packaging or label, as use of each Recalled machines, including

the Dreamstation Auto CPAP used by Plaintiff was accompanied by the risk of developing adverse

health effects that do not conform to the packaging or label.

       92.     Philips was on notice of this breach, as it was made aware of the adverse health

effects accompanying use of the Recalled machines, including the Dreamstation Auto CPAP used

by Plaintiff through user reports submitted to Philips and through lab testing.

       93.     Privity exists because Philips impliedly warranted to Plaintiff through the

warranting, packaging, advertising, marketing, and labeling that the Recalled machines, including



                                                25
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 26 of 32 PageID 26




the Dreamstation Auto CPAP used by Plaintiff were natural, and suitable for use to treat health

conditions, and made no mention of the attendant health risks associated with use of the Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff.

      94.      As a direct and proximate result of the recalled machines, including the

Dreamstation Auto CPAP machine’s aforementioned defects as described herein, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent

injury, has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, and/or lost income, and other damages.

               WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                             SEVENTH CAUSE OF ACTION
                          FRAUDULENT MISREPRESENTATION


       95.     Philips failed to advise Plaintiff that the Recalled machines, including the

Dreamstation Auto CPAP used by Plaintiff posed serious health risks to their users and Philips

falsely represented to Plaintiff that the Recalled machines, including the Dreamstation Auto CPAP

used by Plaintiff was safe for human use.

       96.     Philips intentionally, knowingly, and recklessly made these misrepresentations and

omissions to induce Plaintiff and other members of the general public to purchase the Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff.

       97.     Philips knew that its representations and omissions about the Recalled machines,

including the Dreamstation Auto CPAP used by Plaintiff were false in that the Recalled machines,
                                                 26
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 27 of 32 PageID 27




including the Dreamstation Auto CPAP used by Plaintiff contained PE-PUR Foam and thus were

at risk of causing adverse health effects to users of the Recalled machines, including the

Dreamstation Auto CPAP used by Plaintiff, which does not conform to the products’ labels,

packaging, advertising, and statements. Philips knowingly allowed its packaging, labels,

advertisements, promotional materials, and websites to intentionally mislead consumers, such as

Plaintiff .

        98.    Plaintiff did in fact rely on these omissions and misrepresentations and purchased

and used the Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff to her

detriment. Given the deceptive manner in which Philips advertised, represented, and otherwise

promoted the Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff,

Plaintiff’s reliance on Philips’ omissions and misrepresentations was justifiable.

       99.     As a direct and proximate result of the recalled machines, including the

Dreamstation Auto CPAP machine’s aforementioned defects as described herein, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent

injury, has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, and/or lost income, and other damages.

               WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                EIGHTH CAUSE OF ACTION
                                   FRAUD BY OMISSION



                                                 27
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 28 of 32 PageID 28




       100.    Philips concealed from and failed to disclose to Plaintiff that use of Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff is accompanied by a risk of

adverse health effects, which does not conform to the products’ labels, packaging, advertising, and

statements.

       101.    Philips was under a duty to disclose to Plaintiff the true quality, characteristics,

ingredients and suitability of the Recalled machines, including the Dreamstation Auto CPAP used

by Plaintiff because: (a) Philips was in a superior position to know the true state of facts about its

products; (b) Philips was in a superior position to know the risks associated with the use of,

characteristics of, and suitability of the Recalled machines, including the Dreamstation Auto CPAP

used by Plaintiff for use by individuals; and (c) Philips knew that Plaintiff could not reasonably

have been expected to learn or discover prior to purchasing the Recalled machines, including the

Dreamstation Auto CPAP used by Plaintiff that there were misrepresentations and omissions by

Philips in the packaging, labels, advertising, and websites regarding the health risks associated

with use of these devices.

       102.    The facts concealed or not disclosed by Philips to Plaintiff were material in that a

reasonable consumer would have considered them important when deciding whether to purchase

the Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff.

       103.    Plaintiff justifiably relied on Philips’ omissions to her detriment. The detriment is

evident from the true quality, characteristics, and risk associated with the use of the Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff, which is inferior when

compared to how the Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff

are advertised and represented by Philips.




                                                 28
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 29 of 32 PageID 29




       104.     As a direct and proximate result of the recalled machines, including the

Dreamstation Auto CPAP machine’s aforementioned defects as described herein, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent

injury, has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations for

medical services and expenses, and/or lost income, and other damages.

                WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages,

punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                               NINTH CAUSE OF ACTION
                            NEGLIGENT MISREPRESENTATION

        105.    Philips had a duty to Plaintiff to exercise reasonable and ordinary care in the

developing, testing, manufacture, marketing, distribution, and sale of the Recalled machines,

including the Dreamstation Auto CPAP used by Plaintiff.

        106.    Philips breached its duty to Plaintiff and the Class by developing, testing,

manufacturing, advertising, marketing, distributing, and selling products to Plaintiff and the Class

that did not have the qualities, characteristics, and suitability for use as advertised by Philips and

by failing to promptly remove the Recalled machines, including the Dreamstation Auto CPAP

used by Plaintiff from the marketplace or to take other appropriate remedial action upon becoming

aware of the health risks of the Recalled machines, including the Dreamstation Auto CPAP used

by Plaintiff.

        107.    Philips knew or should have known that the qualities and characteristics of the

Recalled machines, including the Dreamstation Auto CPAP used by Plaintiff were not as

                                                 29
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 30 of 32 PageID 30




advertised or suitable for their intended use and were otherwise not as warranted and represented

by Philips. Specifically, Philips knew or should have known that: (a) the use of the Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff was accompanied by risk of

adverse health effects that do not conform to the packaging and labeling; (b) the Recalled

machines, including the Dreamstation Auto CPAP used by Plaintiff were adulterated, or at risk of

being adulterated, by the PE-PUR Foam; and (c) the Recalled machines, including the

Dreamstation Auto CPAP used by Plaintiff were otherwise not as warranted and represented by

Philips.

       108.    As a direct and proximate result of Defendants’ negligence, the Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent injury,

has undergone medical treatment and will likely undergo further medical treatment and

procedures, has suffered financial or economic loss, including, but not limited to, obligations

for medical services and expenses, lost income, and other damages.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against the Defendants, and each of them, as
follows.
For past and future general damages on each cause of action, according to proof;


       1.      For past and future pain and suffering, according to proof;

       2.      For past and future hospital, medical, nursing care, treatment and incidental
               expenses, according to proof;


                                                 30
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 31 of 32 PageID 31




       3.      For past and future loss of earnings and earning power, according to proof;

       4.      For past and future mental and emotional distress, according to proof;

       5.      For restitution, according to proof;

       6.      For punitive damages in an amount appropriate to punish and/or set an example of
               Defendants, or is in any other way appropriate.

       7.      For past and future costs of suit incurred herein, and attorney’s fees as may be
               allowed by law; and


For such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury for all issues so triable.




                                                  31
Case 8:21-cv-01609-MSS-AEP Document 1 Filed 07/02/21 Page 32 of 32 PageID 32




DATED: July 2, 2021                Respectfully submitted,


                                   /s/ Aaron Modiano
                                   Aaron Modiano, Esq. (Florida Bar No: 90563)
                                   Nicholas R. Farnolo, Esq. (Pro Hac Vice anticipated)
                                   amodiano@napolilaw.com
                                   nfarnolo@napolilaw.com
                                   NAPOLI SHKOLNIK, PLLC
                                   1000 5th Street
                                   Suite 200-27
                                   Miami Beach, FL 33139
                                   (212) 397-1000

                                   Attorneys for Plaintiff




                                     32
